 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Assistant U.S. Attorney
 4   Arizona State Bar No. 023121
     JOSEPH E. KOEHLER
 5   Assistant U.S. Attorney
     Arizona State Bar No. 013288
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Email: Joe.Koehler@usdoj.gov
     Email: Kristen.Brook@usdoj.gov
 9   Attorney for Plaintiff
10                        IN THE UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF ARIZONA
12
     United States of America,                                  CR-17-00360-PHX-JJT
13
                           Plaintiff,
14                                                      CONSOLIDATED RESPONSE TO
              v.                                        DEFENDANT’S POST-JUDGMENT
15                                                              MOTIONS
16   Abdul Khabir Wahid,
17                         Defendant.
18
            Defendant Wahid has filed three pro se post-judgment motions (Docs. 293, 294,
19
     295), all of which seek relief that the Court no longer has jurisdiction to grant.
20
            This Court should deny Wahid’s Motion for Pole Camera Footage (Doc. 293) for
21
     lack of jurisdiction and as a document improperly filed pro se, as explained more fully
22
     below. Similarly, the Court should deny Wahid’s Motion to Remove Attorney (Doc. 294)
23
     for lack of jurisdiction. Wahid must file this motion in the Court of Appeals for the Ninth
24
     Circuit, and the government will take no position on the substance of the motion in that
25
     court. Finally, the Court should deny Wahid’s Emergency Motion for Home Detention
26
     (Doc. 295) for lack of jurisdiction and as improperly filed pro se when Wahid has court-
27
     appointed counsel. If the Court construes it as a motion for release pending appeal and
28
 1
     elects to consider the motion in spite of the improper filing, the Court still should deny the
 2
     motion on the merits.
 3
                               I.     This Court Lacks Jurisdiction
 4
            None of Wahid’s motions addresses the issue of this Court’s jurisdiction. Wahid’s
 5
     filing of his Notice of Appeal (Doc. 291) divested this Court of jurisdiction with very
 6
     limited exceptions. See United States v. Najjor, 255 F.3d 979, 983 (9th Cir. 2001) (appeal
 7
     from final judgment divests district court of jurisdiction to enter second sentencing order).
 8
     One of those exceptions is a motion for release pending appeal. Fed. R. App. P. 9(b).
 9
     Another would be a motion to correct a technical, arithmetic, or other clear error in the
10
     sentence/judgment. Fed. R. Crim. P. 35(a); See Fed. R. App. P. 4(b). Another is a timely
11
     motion for new trial, although such a motion based on newly-discovered evidence would
12
     require a remand of jurisdiction for the Court to act on the motion. See Fed. R. Crim. P.
13
     33.
14
            Wahid’s post-judgment (and post-appeal) motions do not fall within the
15
     aforementioned exceptions. His Motion for Pole Camera Footage is a discovery motion
16
     that clearly falls outside the scope of the Court’s limited post-appeal jurisdiction.1
17
     Similarly, Wahid’s Motion to Remove Attorney is not within the Court’s post-appeal
18
     jurisdiction, although if the Court of Appeals grants such a motion on appeal, this Court
19
     will be directed to appoint new counsel.
20
            1
21             Wahid previously filed a similar motion (Doc. 269). As the government explained
     at sentencing on March 3, 2020, the pole camera surveillance images were disclosed to
22   Wahid prior to trial. The government offered Wahid the opportunity to view the video
     footage, but Wahid did not avail himself of that opportunity. In addition, prior to
23   sentencing, the government emailed defense counsel to confirm prior receipt of the
     requested discovery, which had been disclosed on February 19, 2019, at Bates #5203-5288.
24   (Attachment 1.) The government notes for the record that the pole camera at the
     Simpson/Soofi apartment was activated the day Simpson and Soofi left for the attack (May
25   1, 2015). It started capturing footage of the West entrance to the apartment building around
     2:00 pm on May 1, and was deactivated on May 4, 2015. Nothing in the footage had any
26   bearing on the charges in this case, which were based entirely on conduct that occurred
     after the attack on May 3, 2015. Thus, the video footage did not capture footage “a week
27   prior till the day Elton Simpson and Nadir Soofi left for Texas,” as Wahid suggests in his
     motion. (Doc. 293). The camera was activated mere hours before Simpson and Soofi left
28   for Texas.
                                                 -2-
 1
            Finally, Wahid’s Emergency Motion for Home Detention is a substantive motion to
 2
     alter his sentence, not a motion for bail pending appeal. Wahid’s is not merely seeking
 3
     release pending appeal; he is seeking a substantive alteration of his sentence to impose
 4
     home confinement in lieu of imprisonment. Wahid’s motion states, in full:
 5
            During my sentencing I wanted to speak out but I held back. During my
 6          sentencing the only thing I was thinking about was your honor how could
            you sentence me to 5 years knowing that I have A.I.D.S and that the corona
 7          virus was on the rise, potentially you could possibly be sentencing me to a
            death sentence.
 8
            Seeing now that the virus has reached Arizona it is just a matter of time it
 9          will reach the detention center and other prisons in Arizona. Should it make
            it’s [sic] way to Florence Dention [sic] Center and begin to spread by me still
10          in the range of having A.I.D.S I know it would instantly end my life.
            Therefore I am asking you your honor for mercy and please, please release
11          me to Home Detention that way if I’m isolated and not around a lot of people
            I have a less likely chance of contracting the corona virus. Please, please
12          help me your Honor.
13   (Doc. 295 at 1-2).
14          Wahid’s motion makes clear he is seeking a substantive change to his sentence, not
15   merely release pending his appeal of his conviction and sentence. Therefore, this Court
16   lacks jurisdiction over the motion and should deny it on that basis.
17                         II.    Wahid’s Pro Se Filings Are Improper
18          Wahid filed his post-judgment motions pro se, even though he still has court-
19   appointed counsel. His filings are improper and should be stricken. LRCiv 83.3(c)(2)2
20   bars the pro se filing of documents by a party who has appeared through counsel.
21          Whenever a party has appeared by an attorney, that party cannot thereafter
            appear or act in that party's own behalf in the cause, or take any steps therein,
22          unless an order of substitution shall first have been made by the Court after
            notice to the attorney of each such party, and to the opposite party. The
23          attorney who has appeared of record for any party shall represent such party
            in the cause and shall be recognized by the Court and by all the parties to the
24          cause as having control of the client's case, in all proper ways, and shall, as
            such attorney, sign all papers which are to be signed on behalf of the client,
25          provided that the Court may in its discretion hear a party in open court,
26
            2
27            LRCrim 57.14 makes clear that LRCiv 83.3 governs appearance, withdrawal, and
     substitution of counsel, and control of the cause. Likewise, LRCrim 12.1 makes clear that
28   LRCiv 7.2 governs the form of papers filed in criminal cases in this Court.
                                                  -3-
 1          notwithstanding the fact that that party has appeared or is represented by an
            attorney.
 2
     LRCiv 83.3(c)(2).       The Court previously struck pro se filings Wahid made while
 3
     represented by counsel (Doc. 26) and should do the same here.
 4
            In addition, Wahid failed to provide a legal memorandum in support of his motions.
 5
     Therefore, they are not in compliance with LRCiv 7.2(b) and subject to summary denial
 6
     under LRCiv 7.2(i).
 7
              III.   Liberally Construed as a Motion for Release Pending Appeal,
 8                      Wahid’s Emergency Motion for Home Detention Fails
 9          Even if liberally construed as a motion for release pending appeal, Wahid’s
10   Emergency Motion for Home Detention lacks merit. Wahid has failed to show he is not
11   flight risk, and has not identified any substantial question of law or fact that if he prevails
12   on appeal, would likely result in a new trial. Wahid’s speculative argument based on the
13   prospect of a COVID-19 outbreak at CoreCivic does not warrant his release. Wahid has
14   not established he is at any greater risk of contracting COVID-19 inside CoreCivic than he
15   is outside CoreCivic.
16   A.     Factual background
17          Defendant was convicted of Count 1, False Statements with the terrorism
18   enhancement, for violating Title 18, U.S.C. §1001(a)(2), and Count 2, Witness Tampering
19   for violating Title 18, U.S.C. §1512(b)(3), following a bench trial. The Court ultimately
20   entered its guilty verdict on November 8, 2019. (Doc. 290.) Prior to sentencing, Wahid
21   moved for home detention multiple times, and separately moved for downward departure
22   based on issues similar to those he sets forth in the present motion. (Doc. 242, 248, 262
23   & 278). Wahid asserted the same claim in his “Emergency Request for release of Custody
24   in Place of an Ankle Bracelet.” (Doc. 222). This Court rejected Wahid’s arguments (Doc.
25   290), and should do so again here.
26          On March 3, 2020, the Court sentenced Wahid to 67 months of imprisonment on
27   Counts 1 and 2, to run concurrently, followed by three years of supervised release. (Id.)
28
                                                  -4-
 1
     Wahid remains in custody and presently is housed at CoreCivic. On March 16, 2020,
 2
     Defendant filed his Notice of Appeal to the Ninth Circuit. (Doc. 291).
 3
     B.     Wahid bears the burden of establishing his eligibility for release.
 4
            The Bail Reform Act establishes a presumption of detention pending appeal, and a
 5
     defendant bears the burden of establishing he meets the requirements for release. See 18
 6
     U.S.C. § 3143(b); Fed. R. Crim. P. 46(c); see also United States v. Montoya, 908 F.2d 450,
 7
     451 (9th Cir. 1990). Under 18 U.S.C. § 3143(b)(1), Wahid must be detained unless he
 8
     proves:
 9
            (1)    by clear and convincing evidence he is not likely to flee or pose a danger to
10                 the safety of any other person in the community if released;
11          (2)    his appeal is not for the purpose of delay;
12          (3)    his appeal raises a substantial question of law or fact; and
13          (4)    if that substantial question is determined favorably to him on appeal, that
                   decision is likely to result in reversal, an order for a new trial, a sentence that
14                 does not include a term of imprisonment, or a reduced sentence of
                   imprisonment less than the total of the time already served plus the expected
15                 duration of the appeal process.
16   See also United States v. Handy, 761 F.2d 1279, 1283 (9th Cir. 1985).
17          Under the third element, a “substantial question of law or fact” is a question “that is
18   fairly debatable or fairly doubtful.” United States v. Wheeler, 795 F.2d 839, 840 (9th Cir.
19   1986). This standard reflects Congress’s intent to “toughen the law” and “make[] it
20   considerably more difficult for a defendant to be released on bail pending appeal.” Handy,
21   761 F.2d at 1283. Accordingly, a defendant must present a question “of more substance
22   than would be necessary to a finding that it was not frivolous.” Id. (quoting United States
23   v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985)); see also United States v. Villagomez, 708
24   F. Supp. 2d 1105, 1118 (D. N. Mar. I. 2010) (whether a question is substantial “is a function
25   of the novelty of the question, the extent to which contrary views are possible, and the
26   extent to which clarification of the issue would be helpful to the administration of justice,
27   all tempered by the lack of frivolousness of the issue”). In order to prevail on this fourth
28
                                                  -5-
 1
     element, a defendant need not prove he will succeed on appeal, but must identify “a non-
 2
     frivolous issue that, if decided in [his] favor, would likely result in reversal or could satisfy
 3
     one of the other conditions.” United States v. Garcia, 340 F.3d 1013, 1021 n.5 (9th Cir.
 4
     2003).
 5
              Wahid has not met his burden under § 3143(b) because: (1) he has not shown by
 6
     clear and convincing evidence that he is not likely to flee and (2) he has not identified any
 7
     substantial question of law or fact likely to result in a new trial.
 8
 9   C.       Wahid has not demonstrated by clear and convincing evidence he is not likely to
              flee.
10
              Wahid has not shown he is unlikely to flee, especially given the lengthy sentence
11
     imposed, his prior flight from this Court, his flagrant disregard of this Court’s authority
12
     and his failure to accept responsibility for his crimes. Wahid repeatedly has defied the
13
     Court’s authority, contested the Court’s jurisdiction over him, broken his promises to this
14
     Court, and ultimately revoked his acceptance of responsibility for his offenses. (Doc. 250.)
15
     Wahid is a flight risk – he failed to appear at sentencing in August 2019, and changed his
16
     residence without notice in order to avoid apprehension.
17
              Wahid’s underlying conduct for which he stands convicted, lying to the FBI in the
18
     midst of a terrorism investigation and attempting to corruptly persuade a critical witness to
19
     withhold information from the FBI, demonstrates his word is unreliable and that he is a
20
     flight risk. He has never acknowledged his culpability for his crimes. (Id.) Defendant’s
21
     motion fails because he has not demonstrated – by clear and convincing evidence – that he
22
     is not a flight risk.
23
24   D.       Wahid has not raised a substantial question of law or fact likely to result in reversal,
              a new trial, or a reduced sentence.
25
              The Court should deny Wahid’s motion for the additional and independent reason
26
     that his motion raises no “fairly debatable” or “fairly doubtful” question of law or fact
27
     likely to warrant a new trial, reversal, or a reduced sentence on appeal. As an initial matter,
28
                                                    -6-
 1
     Wahid simply has not provided any information from which the Court can make an
 2
     informed ruling on this issue. He offers no facts or law to suggest a meritorious issue he
 3
     intends to raise on appeal. Simply stated, the Court “cannot evaluate the merits of
 4
     arguments that have not been set forth.” Montoya, 908 F.2d at 451 (denying § 3143(b)
 5
     request when issues were noted “only summarily” in “vague presentations”). None of the
 6
     issues summarily mentioned in Defendant’s motion – the potential for a COVID-19
 7
     outbreak in CoreCivic and its potential effect on Wahid – is a substantial question of law
 8
     or fact that is likely to result in reversal, an order for a new trial, or a reduction in Wahid’s
 9
     sentence.
10
            Setting aside the legal insufficiency of Wahid’s argument, as a factual matter,
11
     Wahid fails to demonstrate he is at greater risk while housed at CoreCivic than he would
12
     be if released into the community. Wahid has not alleged any change in his physical
13
     condition since his sentencing on March 3, 2020. Wahid suggests a possibility that he
14
     could become infected by another person at CoreCivic. Currently, however, CoreCivic has
15
     no reported cases of COVID-19 within the facility at which Wahid is housed.3 On March
16
     31, 2020, one inmate had symptoms of illness and was tested for COVID-19 after leaving
17
     CoreCivic for transfer to BOP. The inmate was found to be negative for COVID-19 on
18
     April 3, 2020. As to employees, a nurse who exhibited symptoms upon return from a cruise
19
     in early March tested positive. The nurse was out for 14 days and then was cleared to
20
     return to work. Even if this Court could weigh such a speculative risk and properly balance
21
     it against the risk of Wahid’s becoming infected in the community, Wahid’s concern about
22
     potential exposure does not warrant release.
23
            CoreCivic has protocols in place regarding COVID-19 with respect to prevention,
24
     identification, treatment, surveillance, isolation, testing and protecting the uninfected.
25
26
     3
27    CoreCivic initially provided this information to the United States Attorney’s Office on
     March 19, 2020, but regularly confirms and updates the information. This information is
28   current as of the April 9, 2020, update from CoreCivic.
                                                   -7-
 1
     CoreCivic has implemented numerous measures to minimize the risk of COVID-19
 2
     transmission into and within its facilities, including, but not limited to, the following:
 3
            (1)    New inmates are being screened by having a full set of vitals taken, which
 4                 includes checking temperatures, assessing possible symptoms (flu-like
                   symptoms, coughing) and “chronic care” needs, along with completing an
 5                 in-depth health inquiry. Based on this intake screening, new inmates will be
                   quarantined, if necessary.
 6
            (2)    Nurses are screenings inmates in the cellblocks in Phoenix and Tucson:
 7                 testing temperatures, checking whether an inmate had an upper respiratory
                   infection within the last 14 days and inquiring about known exposures. If
 8                 they determine someone poses a risk, that inmate will be masked and
                   possibly quarantined.
 9
            (3)    Based on guidance from the Centers for Disease Control and Prevention
10                 (“CDC”), CoreCivic has identified a “high risk” watch list of inmates. The
                   facility will be keeping a close eye on these inmates. Some of these “high
11                 risk” inmates may already be in the infirmary. An inmate will not be moved
                   just because he/she is identified as “high risk.” For example, just because an
12                 inmate is HIV positive, he/she may not be included on the list or isolated,
                   instead, the decision is based on the individual inmate’s current health
13                 situation.
14          (4)    CoreCivic has increased sanitization measures to be more comprehensive
                   and more frequent in accordance with CDC guidelines.
15
            (5)    All inmates are being instructed on CDC guidelines to prevent transmission
16                 of COVID-19, including the importance of frequent hand washing, covering
                   coughs, not touching the face, etc.
17
            (6)    Inmates are being tested before they leave a facility to go to court, and if they
18                 register a temperature greater than 100.4 F, they are not transported to court.
19          (7)    CoreCivic is following CDC recommendations. They are coordinating with
                   local health and fire departments and have contingency plans in place with
20                 local hospitals.
21          Taken together, these measures are designed to sharply mitigate the risks of
22   COVID-19 transmission. The Court should not substitute Wahid’s speculative concerns
23   for the clear and convincing showing he is required to make under 18 U.S.C. § 3183. Cf.,
24   United States v. Martin, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020) (rejecting similar
25   argument in the context of pretrial release noting that “as concerning as the COVID-19
26   pandemic is,” the court’s consideration “must in the first instance be an individualized
27   assessment of the factors identified by the Bail Reform Act.”).
28
                                                  -8-
 1
            Finally, it does not appear that Wahid is at any greater risk of contracting COVID-
 2
     19 inside CoreCivic than he is outside CoreCivic. Wahid has not provided any information
 3
     to support his claim that in home detention he would “have a less likely chance of
 4
     contracting the corona virus.” (CR. 295) Defendant did not submit affidavits from any of
 5
     his three adult children, with whom he presumably would reside, to establish that they are
 6
     self-isolating or practicing social distancing. Defendant’s speculative claim that he is at
 7
     higher risk of contracting COVID-19 in prison (without specifics as to his condition or the
 8
     facility where he is being held) “applies equally to every detainee in detention; however,
 9
     the Court cannot release every detainee at risk of contracting COVID-19 because the Court
10
     would then be obligated to release every detainee. Therefore, the Court finds
11
     Defendant’s COVID-19 argument unpersuasive.” United States v. Fitzgerald, No.
12
     217CR00295JCMNJK, 2020 WL 1433932 (D. Nev. Mar. 24, 2020).
13
                                          IV.    Conclusion
14
            The Court lacks jurisdiction to consider Wahid’s post-judgment motions.             In
15
     addition, Wahid improperly filed them pro se while represented by counsel, and did not
16
     provide facts and law to support the motions as required by the Local Rules of this Court.
17
     Further, Wahid has not satisfied his burden under § 3143(b) because he has not shown by
18
     clear and convincing evidence that he is not likely to flee, and also failed to raise any
19
     substantial question of law or fact likely to result in reversal, a new trial, or reduction of
20
     his sentence. For all the foregoing reasons, the Court should deny Wahid’s post-judgment
21
     motions (Docs. 293, 294, 295).
22
            Respectfully submitted this 9th day of April, 2020.
23
                                                MICHAEL BAILEY
24                                              United States Attorney
                                                District of Arizona
25
                                                /s Kristen Brook
26                                              /s Joseph E. Koehler
                                                KRISTEN BROOK
27                                              JOSEPH E. KOEHLER
                                                Assistant U.S. Attorneys
28
                                                 -9-
 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on April 9, 2020, I electronically filed the foregoing with the
     Clerk of Court using the CM/ECF system, and that true and accurate copies have been
 3   transmitted electronically to counsel for the defendant via the ECF system.
 4   John McBee, Counsel for Defendant
 5   s/ Joseph E. Koehler
     U.S. Attorney’s Office
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 10 -
